Citation Nr: 0205731	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, left deltoid muscle, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for frostbite of 
the feet and hands, rated as 10 percent disabling, prior to 
January 28, 1998.  

3.  Entitlement to an increased evaluation for a cold injury 
of the left lower extremity, currently evaluated as 30 
percent disabling, from January 12, 1998.  

4.  Entitlement to an increased evaluation for a cold injury 
of the right lower extremity, currently evaluated as 30 
percent disabling, from January 12, 1998.  

5.  Entitlement to an increased evaluation for a cold injury 
of the left upper extremity, currently evaluated as 20 
percent disabling, from January 12, 1998.  

6.  Entitlement to an increased evaluation for a cold injury 
of the right upper extremity, currently evaluated as 20 
percent disabling, from January 12, 1998.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claim originated from the RO 
in Cleveland, Ohio and was subsequently transferred to the 
Pittsburgh, Pennsylvania RO.   

In October 1998, the Board denied the veteran's claim of 
entitlement to an increased evaluation for residuals, gunshot 
wound, left deltoid muscle beyond 20 percent, and increased 
the veteran's evaluation for his frostbite of the feet and 
hands from noncompensable to 10 percent disabling.  The 
veteran appealed this determination to The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") and in a joint motion, the 
Court vacated the Board's decision, and remanded the case to 
the Board for further proceedings and adjudication.  

In October 1999, the Board remanded the case to the RO for 
additional development.  While the case was in remand status, 
the RO recharacterized the veteran's frostbite of the feet 
and hands, in compliance with newly enacted regulations.  The 
disability was recharacterized as a cold injury of the left 
and right lower extremities, each evaluated as 30 percent 
disabling, and a cold injury of the left and right upper 
extremities, each evaluated as 20 percent disabling.  The RO 
also granted service connection for a left rotator cuff 
injury with degenerative changes due to the service-connected 
gunshot wound of the left shoulder, and assigned a 10 percent 
evaluation.  As to the August 2001 grant of service 
connection for a left rotator cuff injury with degenerative 
changes due to the service-connected gunshot wound of the 
left shoulder disability, and the assignment of a 10 percent 
rating, the Board notes that this issue was listed on an 
August 2001 supplemental statement of the case, informing the 
veteran of the decision.  The RO informed the veteran that if 
the supplemental statement of the case contained an issue 
which was not included in the veteran's prior substantive 
appeal, he had 60 days to perfect an appeal as to that new 
issue.  This issue is mentioned in the April 2002 statement 
of the veteran's representative.  However, the veteran did 
not timely perfect an appeal to the determination on that 
issue, and the Board will not address the matter further.  

The case has been returned to the Board and is ready for 
further review.  

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for a cold injury 
of the left upper extremity, currently evaluated as 20 
percent disabling, from January 12, 1998, and entitlement to 
an increased evaluation for a cold injury of the right upper 
extremity, currently evaluated as 20 percent disabling, from 
January 12, 1998, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The residuals of a shell fragment wound of the left 
shoulder are manifested primarily by slight limitation of 
motion of the joint accompanied by some pain; the wound scar 
is asymptomatic and the disability is productive of no more 
than moderate impairment of Muscle Group III of the minor 
extremity.

3.  Prior to January 12, 1998, the veteran's frostbite of the 
hands and feet was manifested by pain and hyperhidrosis.  His 
disability was no more than mild.  

4.  After January 12, 1998, the veteran's cold injury of the 
left lower extremity is manifested by cold sensitivity, 
hyperhidrosis, pain, nail deformity, and numbness.  

5.  After January 12, 1998, the veteran's cold injury of the 
right lower extremity is manifested by cold sensitivity, 
hyperhidrosis, pain, nail deformity, and numbness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the left deltoid muscle have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4,10, 4.40, 4.45, 
4.55, 4.56, Diagnostic Code 5303 (2001), 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5303 (1996).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected frostbite of the feet 
and hands prior to January 12, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(1997).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected cold injury of the left 
lower extremity on and after January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (1997), 4.104, Diagnostic Code 7122 (2001).

4.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected cold injury of the right 
lower extremity on and after January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (1997), 4.104, Diagnostic Code 7122 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed through his 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to support his claims, 
and of the laws and regulations pertinent to his claim.  He 
has undergone several VA examinations during the course of 
this appeal to evaluate his disabilities.  
Thus, in light of the above, the Board concludes that the 
evidence has been properly developed and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claims.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

I.  Residuals of a Gunshot Wound, Left Deltoid Muscle

The service medical records show that in January 1951, the 
veteran was wounded in action.  He sustained a through and 
through missile wound of the left shoulder.  The wound of 
entrance was in the anterosuperior aspect of the shoulder and 
the wound of exit was in the left lateral scapular region.  
There was no evidence of bone, nerve or artery damage and 
motion of the shoulder was good.  It was noted that both 
wounds healed well after debridement and cleaning.  There was 
some loss of the deltoid muscle.  At separation, it was noted 
that the veteran had incurred a missile wound of the left 
shoulder and that there was residual minimal weakness of the 
left upper extremity.  

At a June 1985 VA examination, the veteran complained of a 
dull, persistent aching of the left shoulder.  He indicated 
that he was not taking any medication and had not sought any 
medical help.  Physical examination revealed the left 
shoulder to be normal, with slightly less development of the 
deltoid muscle at the tip of the shoulder.  There was a small 
brown scar over the lateral side of the deltoid and another 
small scar over the lateral edge of the left scapula.  The 
diagnosis was residuals, gunshot wound, left shoulder, 
chronic.

The RO granted service connection for the veteran's gunshot 
wound of the left shoulder and assigned a noncompensable 
evaluation in September 1985.  

At a January 1987 VA examination, the veteran complained of 
occasional sharp pain over his left shoulder at the deltoid 
region that lasted for one or two days, and sometimes longer.  
Examination of the left shoulder revealed full range of 
motion.  Two well-healed scars were noted in the deltoid 
region.  The assessment was residuals of a bullet wound of 
the left deltoid muscle.  

In May 1988, the Board granted an increased evaluation for 
the veteran's left shoulder disability, to 20 percent.  

In a September 1996 statement, the veteran indicated that he 
experienced pain at the bullet entry point which sometimes 
radiated down into his bicep muscles.  He stated that on many 
occasions the pain would cause him to awaken.  

The veteran underwent a VA examination in November 1996.  He 
complained of pain at the bullet's entry site which, when 
severe, would radiate to the level of the elbow.  Examination 
revealed two well-healed scars in the deltoid region with no 
tenderness or skin changes.  There was no evidence of muscle 
weakness on examination.  The diagnosis was history of a 
gunshot wound, with discomfort at the entry site as well as 
pain at the entry site, radiating occasionally to the level 
of the elbow on the left, with occasional muscle weakness.  

At the May 1997 RO hearing, the veteran testified that he was 
not undergoing any physical therapy or taking any medication 
for his left shoulder injury.  He stated that he sometimes 
experienced muscle weakness and fatigue.  The veteran 
indicated that he felt pain at the entry and exit points, and 
could relieve the pain at the entry point by applying 
pressure to the area with his finger.  At times the arm pain 
would wake him up from a deep sleep.  

The veteran underwent a VA examination in April 1998.  He 
stated that he was right-handed and had served in many jobs 
over the past twenty years.  His main complaints regarding 
his left shoulder included pain at the entrance site, with 
pain radiating down the surface of his upper arm and ending 
at the shoulder.  He stated that he could relieve the pain by 
putting pressure on the entrance site with his finger.  He 
indicated that he suffered from intermittent pain at night, 
but had never taken medication for the pain.  The examiner 
noted that during flare-ups there did not appear to be any 
additional limitation of motion or functional impairments. 
There was no evidence that the bullet hit any bony, nerve, or 
vascular structures.  There was little evidence that the 
injury interfered at all with his activities of daily living.  
Two scars were described as well-healed. Muscle strength was 
5/5 in all muscle groups of both upper extremities.  He had 
normal reflexes and sensation. He had normal range of motion 
with strong internal and external rotation of the shoulder.  
There was minimal to moderate amount of discomfort while 
moving through range of motion testing.  The examiner stated 
that it would be slightly difficult for the veteran to 
perform overhead activities, and there was some evidence of 
fatigability of muscles of the rotator cuff with repetitive 
motions.  Diagnostic tests revealed no bony damage and no 
degenerative joint disease.  The veteran did have a slightly 
high riding humeral head which evinced early left side 
rotator cuff atrophy.  The diagnosis was reported as follows:
 
"Entrance and exit wounds with associated muscle damage as 
described above related to missile injury from 1950.  It does 
not appear to be functionally incapacitating to any great 
degree.  It is definitely related to and caused by the 
veteran's military service, however, it appears that the 
patient also has some early left-sided rotator cuff pathology 
which is as likely as not caused by or related to the injury 
of the missile which did involve to some extent injuring the 
infraspinatus muscle and /or tendon which does involve the 
rotator cuff."

The veteran was examined by VA in January 2001.  It was noted 
that he was right-hand dominant.  The examiner indicated that 
the claims folder had been reviewed.  The examiner discussed 
the veteran's history of sustaining a through and through 
wound to his left shoulder in service.  The veteran 
complained of spasms in his left shoulder with pain radiating 
down the anterior aspect of the arm.  On examination, there 
was an entrance wound of 1 cm. in diameter in the anterior 
aspect of the left shoulder approximately 3 cm. distal to the 
anterolateral edge of the acromion.  An exit wound was noted 
to be in the posterior aspect of the shoulder approximately 4 
cm. distal to the posterolateral corner of the acromion.  The 
examiner noted significant muscle wasting of the deltoid on 
the left side with about 40% more atrophy on the left than 
the right.  Range of motion was as follows: forward flexion 
from 0 to 180 degrees; abduction from 0 to 170 degrees; 
internal rotation was symmetrical; and external rotation to 
30 degrees.  The supraspinous muscle was 4/5 compared to 5/5 
on the right.  The veteran was 5/5 in his internal and 
external rotators of the left shoulder.  He had a positive 
Hawkins sign and a negative Neer.  He had negative 
acromioclavicular joint tenderness with across chest 
adduction test.  He had a positive O'Brien test.  The 
examiner pointed out that this was significant since the 
veteran did not have pain on his O'Brien test when his thumb 
was pointed up toward the ceiling, but only when his thumb 
was pointed down to the floor.  It was noted that no 
appreciable muscle spasm was palpated on examination.  X-rays 
were reported to show no glenohumeral arthritis, mild 
subacromial arthritis with a type II acromion.  It was noted 
that there was no significant acromioclavicular arthritis.  
The assessment was that the veteran likely had a slap lesion 
as documented by the positive O'Brien test and also by the 
fact that the veteran reported that his pain episodically 
radiates down the anterior aspect of the arm.  It was stated 
that this diagnosis was mildly to moderately functionally 
incapacitating and the veteran's slap lesion was probably not 
caused by his gunshot wound in the military service.  It was 
also found that the veteran had some left shoulder 
impingement that was mild to moderately functionally 
incapacitating due to his wound.   

In January 2001 addendum, it was stated that the veteran had 
left sided rotator cuff weakness likely due to early 
degeneration from the traumatic gunshot wound to the left 
shoulder.  In August 2001, the RO granted service connection 
for a left rotator cuff injury.  

The regulations governing the evaluation of muscle injuries 
at 38 C.F.R. Part 4 were changed effective July 3, 1997.   In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held 
that when a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version must favorable 
to an appellant applies.  However, a review of both the new 
and old criteria for Diagnostic Code 5303 (38 C.F.R. Part 4, 
effective prior to and on July 3, 1997) reveals that this 
particular diagnostic code was not changed.  Therefore, a 
Karnas type evaluation is not needed.

Disabilities of the shoulder girdle and arm are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5301- 
5306.  The veteran's injury, being of the left deltoid, has 
been evaluated under DC 5303, which addresses disabilities of 
Group III muscles, or intrinsic muscles of the shoulder 
girdle, including the pectoralis major I (clavicular) and the 
deltoid.  The veteran, being right-handed, would be rated 
under the minor (non-dominant) rating.  The veteran's 
residuals of a gunshot wound, left deltoid muscle, have been 
rated as being a moderate injury under DC 5303, which 
correlates with a 20 percent rating.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56(c).  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, and 
severe.

A slight disability of muscles entails a simple wound of 
muscle without debridement or infection.  The service 
department records would show a superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results would be shown.  No cardinal signs or symptoms of 
muscle disability as defined above would be found.  Objective 
findings would include minimal scars.  There would be no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no evidence of impairment of function or metallic fragments 
retained in the muscle tissue.

A moderate disability of muscles entails a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence would show inservice treatment for 
the wound.  There would be a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability as defined above, particularly a lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings would include entrance and (if present) exit scars, 
small or linear, indicating a short track of the missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
would be found.

A moderately severe disability of muscles would entail a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence would show hospitalization for a prolonged 
period for treatment of the wound.  There would be a record 
of consistent complaints of the cardinal signs and symptoms 
of muscle disability as defined above, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups. There would be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles as compared with the sound side.  Tests 
of strength and endurance as compared with the sound side 
would demonstrate positive evidence of impairment.

A severe disability of muscles would entail a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  The 
service department records or other evidence would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a record of consistent complaints of 
cardinal signs and symptoms of muscle disability as defined 
above, worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation would show 
a loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Muscles would swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements, as compared with the corresponding 
muscles of the uninjured side, would indicate a severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (1) x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and the explosive effect of the missile; 
(2) adhesion of scars to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
the bone is normally protected by muscle; (3) diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (4) visible or measurable atrophy; 
(5) adaptive contraction of an opposing group of muscles; (6) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 38 
C.F.R. § 4.56.

The veteran's medical records show no indication of bone or 
nerve involvement, prolonged infection, or sloughing of soft 
parts.  The VA examinations show consistent complaints of 
more than one of the cardinal signs and symptoms of muscle 
disability as defined above, particularly a lowered threshold 
of fatigue after average use and pain.  Objective findings in 
these reports include entrance scars, small or linear, 
indicating a short track of the missile through muscle 
tissue. However, the veteran's injury has not been found to 
be functionally incapacitating to any great degree, having 
most recently been described as mild to moderately 
incapacitating on VA examination in January 2001.  

In addition, the evidence does not reveal the necessary 
prolonged infection, the sloughing of soft parts, 
intermuscular scarring, hospitalization for a prolonged 
period for treatment of the wound, evidence of inability to 
keep up with work requirements, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles, as compared with the sound (right) 
side, which are characteristics of a greater than moderate 
muscle injury.  The evidence also shows that the veteran has 
nearly full range of motion of the shoulder.  See 38 C.F.R. § 
4.71, Plate I (showing normal shoulder motion as extending 
from 0 to 180 degrees of forward elevation (flexion), 0 to 
180 degrees of abduction, and 0 to 90 degrees of internal and 
external rotation).  Therefore, the preponderance of the 
evidence is against the scheduler criteria for a moderately 
severe disability.

Under the circumstances discussed above, the Board finds that 
the residuals of the gunshot wound, left deltoid muscle, are 
productive of no additional functional impairment, including 
limitation of motion or pain on motion, of the parts affected 
by said wounds, so as to support a rating in excess of 20 
percent. 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A separate 10 percent disability evaluation is warranted for 
a scar which is superficial, poorly nourished, with repeated 
ulceration or a scar which is superficial, tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804.  The Board finds that compensable 
evaluations for the scars from such wounds are not warranted.  
VA examinations have consistently described the scars as 
well-healed.  There have been no findings of tenderness on 
palpation or pain on motion. 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Accordingly, the Board finds that the evidence indicates that 
the veteran's residuals of shell fragment wound, left 
deltoid, are no more than moderately disabling, requiring a 
20 percent evaluation under 38 C.F.R. § 4.73, DC 5303.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

II.  Cold Injuries of the Left and Right Upper and Lower 
Extremities Prior to January 12, 1998 and Cold Injuries of 
the Left and Right Lower Extremities from January 12, 1998.

Personnel records indicate that the veteran participated in 
the Wonsan-Hungnam-Chosin campaign from October 15, 1950, to 
April 13, 1951.

The service medical records show a history of a frostbite 
injury on the veteran's separation examination.  Based on 
service medical records and a June 1985 VA examination, the 
veteran was granted service connection for frostbite of the 
feet and hands, and was assigned a noncompensable evaluation.  
Findings on the June 1985 VA examination included finding the 
hands to be of room temperature, peeling of the left thumb 
and index finger, feet cool and slightly moist, ulnar, radial 
and pedal pulses present and active, and skin clear.  The 
record shows that in September 1985, the veteran was granted 
service connection for frostbite of the feet and hands, and a 
noncompensable evaluation was assigned.   

At a January 1987 VA examination, the veteran made complaints 
of cold feet and stated that he had to wear socks to bed.  
Examination of the hands and feet revealed no evidence of 
discoloration.  The assessment was subjective residuals of 
hypothermia of both feet and hands with a degree of 
exfoliating dermatitis over the finger tips.

In an April 1995 statement, the veteran indicated that his 
right foot was causing him problems such as fungal 
infections, hyperhidrosis, and possibly bone infection.  In 
June 1995, materials from the Cold Injury Committee were 
received from the veteran.

At an August 1995 VA examination of the arteries, the veteran 
complained of paresthesia, hyperhidrosis of the feet and 
hands, and fungal infections.  The assessment was subjective 
residuals, hypothermia in both feet manifesting with 
paresthesia.  Also noted were hyperhidrosis and fungal 
infections.

A February 1997 VA treatment record reflects a diagnosis of 
fungal foot infection.

The veteran underwent another VA examination in March 1997.  
He stated that pain in his feet would sometimes wake him up 
at night.  Examination revealed a very small skin erosion in 
between the fourth and fifth toes which appeared to be from 
moisture exposure.  There was no evidence of swelling or 
ulceration.  His pulse examination was reported to be normal.  
The diagnosis included the following pertinent comment that 
it was "possible that the patient's complaints of pain and 
hyperhidrosis are related to neuropathy resulting from nerve 
damage that occurred with cold exposure back in 1950.  
However, it is impossible to be certain that there is such a 
connection."  The examiner went on to state that the 
veteran's major arterial and venous system was entirely 
normal.  It was further noted that the veteran's problems 
with fungal infection had only developed in the past five 
years.

At the May 1997 RO hearing the veteran indicated that he 
changed his socks twice a day due to severe sweating.  He 
stated that he experienced a slight tingling in his toes and 
feet that was best relieved by taking a walk.  Also at the 
May 1997 RO hearing, materials from the Cold Injury Committee 
were received from the veteran.

In October 1998, the Board granted an increased evaluation to 
10 percent for the veteran's frostbite of the feet and hands.  

The veteran was examined by VA in January 2001.  It was noted 
by way of history that the veteran served in the Korean War 
during the time of the Chosen Reservoir.  It was reported 
that he had extensive cold exposure due to the battle 
conditions, including exposure of both his hands and feet.  
The veteran reported cold sensitivity in his feet.  He stated 
that he had cold sensitivity in the feet along with 
hyperhidrosis and pain.  He reported having multiple fungal 
infections in his feet causing deformities of multiple nails 
in both feet.  The feet were noted to also show adequate 
perfusion with extensive nail abnormalities compatible with 
chronic fungal infections.  It was noted that there was no 
evidence of acute fungal infection at the examination and no 
evidence of ulceration or skin color changes.  Range of 
motion of the feet was reported to appear relatively normal.  
The examiner stated that the veteran did have pain, numbness 
and cold sensitivity of his feet, as well as nail 
abnormalities due to fungal infection, and hyperhidrosis  

In March 2001, the RO issued a rating decision in which it 
evaluated the veteran's feet and hands as separately 
compensable, and assigned each lower extremity a 30 percent 
evaluation and each upper extremity a 20 percent evaluation, 
effective January 12, 1988.   In an August 2001 supplemental 
statement of the case, the RO explained that separate, 
compensable evaluations were assigned pursuant to the revised 
regulations.  In addition, the RO assigned a 7.8 percent 
bilateral factor, as required by the revised regulations, 
under Diagnostic Code 7122.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for cold injury 
residuals twice, the first effective January 12, 1998, and 
the second effective August 13, 1998. "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Pursuant to VAOPGCPREC 3-2000, 
and 38 U.S.C.A. § 5110 (g) (West 1991), an increased rating 
based on a change in law may be retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the new criteria may only be applied from January 12, 1998; 
consideration of these criteria prior to this date is not 
appropriate.  Thus, in this case, only the old rating 
criteria may be applied prior to January 12, 1998, but the 
more favorable rating criteria may be applied to any period 
thereafter.  The new rating criteria are more favorable and 
will be applied to the period beginning January 12, 1998.  

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral frozen feet or chilblains.  The next 
higher evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted. 38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, to incorporate comments 
VA had received on the proposed criteria.  See 63 Fed. Reg. 
37778 through 37779 (July 14, 1998).  The additional 
amendment clarifies that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122. Id.  It was also noted 
that arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).  
It is noted that the veteran was not supplied with these 
amended regulations.  However, a review of the changes 
effective August 13, 1998, reveals that the changes do not 
substantially affect the application of Diagnostic Code 7122 
in this case.  Therefore, there is no prejudice to the 
appellant by the Board's initial consideration of these 
revised regulatory criteria.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the rating criteria now in effect, a 30 percent rating 
is assigned with the following in affected parts: Arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is assigned 
for arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity.  
Again, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with Sections 4.25 and 4.26.

Prior to January 12, 1998--Frostbite of the Feet and Hands

In order to assign a rating beyond 10 percent for the 
veteran's frostbite of the feet and hands, the record would 
have to show that the veteran experienced bilateral 
persistent moderate swelling, tenderness redness, etc.  The 
record does not support such findings.  As noted on VA 
examination in 1997, there was no evidence of swelling, the 
feet were pink and well diffused.  As the record does not 
reflect symptoms that would support a rating beyond 10 
percent, an increased evaluation prior to January 12, 1998 is 
not warranted.  

Left and Right Lower extremities on and after January 12, 
1998 

In order to assign a rating beyond 30 percent for the 
veteran's bilateral lower extremity disabilities under the 
old criteria, there must be a showing of either bilateral 
loss of toes, or parts, and persistent severe symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7122 (effective prior to 
January 12, 1998).  The record does not indicate loss of any 
digits or parts in reference to the veteran's lower 
extremities.  

The veteran is currently assigned separate 30 percent 
evaluations for his right and left lower extremitas 
disabilities, which is the maximum schedular evaluation 
assigned under the appropriate diagnostic code under either 
the old or the new criteria.  As noted, a higher evaluation 
is considered warranted under the old criteria, by reference 
to ratings for amputation or loss of use of one or both feet, 
when there are extensive losses of toes or parts of toes.  
However, in this case, there is no medical evidence of loss 
of toes or parts of toes.  A separate evaluation is 
authorized under the new criteria for other disabilities or 
complications such as peripheral neuropathy, unless they are 
used to support an evaluation under Diagnostic Code 7122.  
There is no finding of peripheral neuropathy.  Therefore, an 
evaluation in excess of 30 percent for either the right of 
left lower extremities is not warranted.

Other Considerations

The Board has considered other potentially applicable Codes, 
including Diagnostic Code 7117.  However, the evidence of 
record in this case, including the VA examination report 
dated in January 2001, does not reflect that the appellant's 
cold injury residuals include symptoms such as sequential 
color changes of the digits lasting minutes to hours 
occurring at least on a daily basis such to support a 40 
percent evaluation under this alternate Code.  Furthermore, 
the symptomatology identified within the record, as discussed 
above, is not found to be applicable to any of the other 
Codes for the evaluation of diseases of the arteries and 
veins.  

As noted above, The Code of Federal Regulations, at 38 C.F.R. 
§ 3.321(b) (2001), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for residuals of a gunshot wound, 
left deltoid muscle, beyond 20 percent is denied.  

An increased evaluation for frostbite of the feet and hands, 
beyond 10 percent prior to January 28, 1998 is denied.   

An increased evaluation for a cold injury of the left lower 
extremity, beyond 30 percent from January 12, 1998 is denied.  

An increased evaluation for a cold injury of the right lower 
extremity, beyond 30 percent from January 12, 1998 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

